DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 02/02/2021 (“02-02-21 OA”), the Applicant amended independent claims 1, 4 and 7 in a reply filed on 04/21/2021. Applicant’s amendments to independent claims 1, 4 and 7 have substantively changed the scope of the independent claims and their respective dependent claims.
Claims 8-20 are withdrawn.
Currently, claims 1-7 are examined as below.
Response to Arguments
Applicant’s amendment to the title of the invention has overcome the specification objections as set forth under line item number 1 in the 02-02-21 OA.
Applicant’s amendment to claim 7 has overcome the 112(b) rejections as set forth under line item number 2 in the 02-02-21 OA.
Applicant’s amendments to independent claims 1, 4 and 7 have overcome the prior-art rejections as set forth under line item numbers 3-4 in the 02-02-21 OA.
A new reference is introduced. New grounds of rejections under 35 U.S.C. 102(a)(1) and 103 are provided as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 is indefinite, because the limitation “a substrate on which the device is mounted” renders the claim indefinite. It is unclear whether substrate is the same substrate as recited earlier in the claim. The limitation will be interpreted as the same substrate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0048900 A1 to Jiang et al. (“Jiang”).

    PNG
    media_image1.png
    447
    431
    media_image1.png
    Greyscale

Regarding independent claim 1, Jiang in Figs. 9-10 teaches an underfill method of a semiconductor package 700, 800 (¶ 41-¶ 42, microelectronic device assembly 700, 800), comprising: 
charging a filler 652 (¶ 41-¶ 42, electrically charged filler elements 652, which must be electrically charged before being disposed between the microelectronic component and substrate) to be filled in between the a substrate 670 (¶ 41-¶ 42, substrate 670) and a device 610 (¶ 41-¶ 42, microelectronic component 610); 
applying the charged filler 652 to the substrate 670 on which the device 610 is mounted along edges between the substrate 670 and the device 610 (Figs. 9-10 & ¶ 41-¶ 42, disposing filler elements 625 between substrate 670 and device 610); and 
subjecting the applied filler 652 to an electric field 760, 860 (¶ 41-¶ 42, electric field source 760, 860) so that the applied filler 652 is introduced into a space between the substrate 
Regarding independent claim 4, Jiang in Figs. 9-10 teaches an underfill method of a semiconductor package, comprising: 
charging a filler 652 (¶ 41-¶ 42, electrically charged filler elements 652, which must be electrically charged before being disposed between the microelectronic component and substrate) to be filled in between the a substrate 670 (¶ 41-¶ 42, substrate 670) and a device 610 (¶ 41-¶ 42, microelectronic component 610); and 
applying the charged filler 652 to the substrate 670 on which the device 610 is mounted along edges between the substrate 670 and the device 610 under a condition that a region to which the filler 652 will be applied is subjected to an electric field 760, 860 (¶ 41-¶ 42, electric field source 760, 860) so that the applied filler 652 is introduced into a space (Figs. 9-10 & ¶ 41-¶ 42, one of the zones of underfill layer 750, 850) between the substrate 670 and the device 610 (Figs. 9-10 & ¶ 41-¶ 42, filler elements 652 are moved from one zone to another (i.e., space) between substrate 670 and device 610).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US 2015/0062250 A1 to Byun et al. ("Byun").
Regarding claim 3, Jiang does not explicitly disclose the subjecting the filler to the electric field comprises generating the electric field based on an electric potential difference between the stage and a nozzle of a jetting unit for applying the filler. Jiang discloses the filler elements 652 are included in an underfill material 750, 850 which is flowable in fluidic state and is dispensed (i.e., applied) between the substrate 670 and the device 610 (¶ 4, claim 99 & ¶ 40-¶ 42).
	Byun recognizes a need for generating uniform droplets of flowing material and spraying the material stably (¶ 5-¶ 6). Byun satisfies the need by utilizing an electro hydrodynamic 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the electrohydrodynamic jetting unit taught by Byun for the underfill method taught by Jiang, so as to generate uniform droplets of flowing material and spray the material stably.
Regarding claim 6, Jiang does not explicitly disclose the subjecting the filler to the electric field comprises generating the electric field based on an electric potential difference between the stage and a nozzle of a jetting unit for applying the filler. Jiang discloses the filler elements 652 are included in an underfill material 750, 850 which is flowable in fluidic state and is dispensed (i.e., applied) between the substrate 670 and the device 610 (¶ 4, claim 99 & ¶ 40-¶ 42).
	Byun recognizes a need for generating uniform droplets of flowing material and spraying the material stably (¶ 5-¶ 6). Byun satisfies the need by utilizing an electro hydrodynamic spraying apparatus 300 (i.e., jetting unit; Fig. 6, ¶ 106 & ¶ 4-¶ 7). The apparatus 300 (Fig. 6) includes a nozzle 310 (¶ 106) and a substrate 130 (i.e., stage; ¶ 106), and an electrostatic force is generated by a potential different caused by a voltage applied between the nozzle and the substrate (¶ 4), which formed an electric field from the nozzle to the substrate (¶ 2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the electrohydrodynamic jetting unit taught by Byun for 
Regarding independent claim 7, Jiang in Figs. 9-10 teaches an underfill method of a semiconductor package 700, 800 (¶ 41-¶ 42, microelectronic device assembly 700, 800), comprising: 
applying a filler 652 (¶ 41-¶ 42, electrically charged filler elements 652) to be filled in between a substrate 670 (¶ 41-¶ 42, substrate 670) and a device 610 (¶ 41-¶ 42, microelectronic component 610) to a substrate 670 on which the device 610 is mounted along edges between the substrate 670 and the device 610 by dispensing an underfill material 750, 850 which is flowable in fluidic state including the filler elements 652 (¶ 4, claim 99 & ¶ 40-¶ 42) so that the applied filler 652 is introduced into a space between the substrate 670 and the device 610 (Figs. 9-10 & ¶ 41-¶ 42, filler elements 652 are moved from one zone to another (i.e., space) in the underfill layer 750, 850 between substrate 670 and device 610).
However, Jiang does not explicitly disclose the dispensing the material is by an electrohydrodynamic jetting unit for jetting a droplet.
Byun recognizes a need for generating uniform droplets of flowing material and spraying the material stably (¶ 5-¶ 6 & ¶ 49). Byun satisfies the need by utilizing an electro hydrodynamic spraying apparatus for dispensing and spraying serial jets (¶ 5). The electro hydrodynamic spraying apparatus is a jet dispenser and jets comprise droplets of liquid/fluid1.
.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 2 would be allowable, because the prior art of record, including Jiang and Byun, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein the charging the filler comprises charging the filler by applying voltage to an electrode connected to the filler.
Claim 5 would be allowable, because the prior art of record, including Jiang and Byun, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, wherein the charging the filler comprises charging the filler by applying voltage to an electrode connected to the filler.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                        

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  U.S. Patent No. 6,756,062 B2 by Johnston et al. discloses in column 5, lines 16-18 and claim 21 that a jet comprising droplets